Citation Nr: 0410121	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Manchester, New 
Hampshire.  



THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from May 8 to May 
16, 2001.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1943 to January 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2001 
decision by the agency of original jurisdiction (AOJ), the 
Department of Veterans Affairs Medical Center (VAMC) in 
Manchester, New Hampshire.  The case was previously before the 
Board in July 2003, when it was remanded for additional 
development.  

This appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

As noted in the July 2003 remand, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law on November 9, 2000.  The VCAA provides, 
among other things, for notice and assistance to claimants under 
certain circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible for 
submitting to substantiate his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  In pertinent part, and most significant in 
relation to the facts of this case, under DAV the Board may not 
provide VCAA notice on its own.  Here, the record indicates that 
the only VCAA notice to the veteran was by February 2003 
correspondence from the Board.  While it is unclear whether (and 
if so, to what extent) the VCAA applies in claims adjudicated 
under Chapter 17, Title 38 of the United States Code, the defect 
in the VCAA notice in this case (i.e., VCAA notice via the Board) 
was recognized when this case was previously before the Board in 
July 2003.  The July 2003 remand directed that the AOJ should 
"ensure compliance with all notice and assistance requirements set 
forth in the VCAA."  To date, the claims folder does not reflect 
that the veteran has received VCAA notice (to include notice of 
what he needs to substantiate his claim, of what the evidence 
shows; and of his and VA's respective responsibilities in evidence 
development), from the AOJ.  

The July 2003 remand also directed that a specific medical opinion 
by a VA physician be obtained on a central issue in this case:  
i.e., whether the evidence demonstrates that the veteran's 
condition had stabilized or improved to the extent that further 
emergency care was no longer required at the time he refused 
transfer to a VA medical facility on May 9, 2001.  It was 
specifically requested that the physician reconcile the opinion 
with other evidence of record, most notably an October 2001 
opinion of a private physician to the effect that the veteran's 
condition had not stabilized or improved to the extent that 
transfer to a VA medical facility was warranted on May 9, 2001.  
Although a VA physician proffered a November 2003 opinion that the 
veteran's condition had stabilized at the time he was offered 
transfer to a VA facility, the opining physician did not reconcile 
the opinion with other evidence of record (as requested), or 
comment on the October 2001 private medical opinion. 

The Board's July 2003 remand ordered that after the development 
sought was completed the claim was to be reviewed by the AOJ with 
consideration of both 38 U.S.C. § 1728 and 38 U.S.C.§ 1725.  There 
is no indication that this was done, or that the veteran and his 
local representative were informed of the determinations. 

Finally, the veteran's representative at the Board alleges that 
the local representative was denied the opportunity to review the 
file and provide comment when the previous development was 
completed.  

The Board finds that there has not been substantial compliance 
with the directives of the July 2003 remand.  A remand confers, as 
a matter of law, the right to compliance with the remand orders.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board now has no recourse but to REMAND the case to the AOJ 
for the following:

1.  The RO must ensure that all VCAA notice requirements are 
satisfied regarding the remaining matters on appeal in accordance 
with the statutory provisions, implementing regulations, and all 
applicable interpretative Court decisions.  The veteran should be 
specifically notified of what he needs to establish entitlement to 
payment or reimbursement for the cost of unauthorized private 
medical expenses; of what the evidence shows; and of his and VA's 
respective responsibilities in evidence development.

2.  The veteran's claims folder should be returned to a VA 
physician (for expediency the one who provided the November 2003 
opinion, if available) for an explanation of the rationale for the 
opinion that the veteran's condition had stabilized sufficiently 
for transfer, and to reconcile (to the degree possible) that 
opinion with the other evidence of record, including comment on 
the October 2001 private medical opinion to the contrary.  If the 
physician who provided the November 2003 opinion is unavailable, 
such review and opinion must be obtained from another qualified 
physician.  

3.  The AOJ must then review the claim in light of all evidence 
added to the record since their last previous review.  If 
entitlement remains denied under both 38 U.S.C. § 1728 and 38 
U.S.C. § 1725, the AOJ must provide the veteran and his local 
representative an appropriate supplemental statement of the case, 
and give them each the opportunity to respond.  The case should 
then be returned to the Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment by the AOJ.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



